708 N.W.2d 431 (2006)
474 Mich. 1025
MORTGAGE ELECTRONIC REGISTRATION SYSTEM, INC., Nominee for Lender Countrywide Home Loans, Inc., d/b/a America's Wholesale Lender, Plaintiff-Appellant,
v.
Allen Fayad FAYAD, Defendant, and
Souad Fouad Fayad, Defendant-Appellee.
Docket No. 129472, COA No. 261774.
Supreme Court of Michigan.
January 30, 2006.
On order of the Court, the application for leave to appeal the August 4, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.